Citation Nr: 0805804	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a prostate disorder as 
a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the veteran's claim for service connection for a 
prostate disorder - which he alleges is from exposure to 
Agent Orange in Vietnam, as well as his claim for service 
connection for hypertension. 

In August 2003, to support his claims, the veteran testified 
at a hearing at the RO before a Veterans Law Judge of the 
Board (Travel Board hearing).  The judge that presided over 
that hearing, however, has since retired.  So the veteran was 
notified of this and given an opportunity to have another 
hearing before a judge who will ultimately decide this 
appeal.  See 38 C.F.R. § 20.707 (2007) ("The Member or 
Members who conduct the hearing shall participate in making 
the final determination of the claims[.]")  In response, the 
veteran indicated that he does not want another hearing.

In July 2004, the Board remanded this case for additional 
development and to comply with the notice provisions of the 
Veterans Claims Assistance Act (VCAA).  Following the Board's 
remand, the RO issued a rating decision in February 2006 
granting service connection for hypertension.  There has been 
no downstream appeal of the initial disability rating and 
effective date assigned for this condition, so the 
hypertension claim has been resolved.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997) (indicating the veteran must 
separately appeal downstream issues such as the initial 
disability rating and effective date assigned for his just 
service-connected disability).




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange 
while there.

2.  The veteran's prostate disorder, diagnosed as benign 
prostatic hypertrophy, is not recognized by VA as a disease 
for which the Secretary has determined that a presumption of 
service connection on the basis of Agent Orange exposure is 
warranted.

3.  The veteran's prostate disorder was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to his military service, including to his 
presumed exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's prostate disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1116 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a prostate 
disorder, which he claims is from Agent Orange exposure in 
Vietnam.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate review.  The Board will then address 
the issue on its merits, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.



I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in January 2002, April 
2002, and March 2006, as well as a letter by the Appeals 
Management Center (AMC) dated in July 2004:  (1) informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate his claim; (2) informed him of 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him of the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim[]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In this particular appeal, the VCAA notice to the veteran did 
not include mention or discussion of the type of evidence 
necessary to establish a downstream disability rating or 
effective date for the prostate disorder, in the event it is 
service connected.  But failing to provide this notice is 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's underlying claim for 
service connection for the prostate disorder, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  See 38 C.F.R. § 20.1102 
(harmless error).



The Board also sees that two of the RO's notice letters were 
sent to the veteran prior to the RO's initial adjudication of 
his claim.  And even since providing the most recent notice 
in March 2006, the RO has gone back and readjudicated the 
claim in the May 2006 supplemental statement of the case 
(SSOC).  So the claim has been reconsidered since providing 
all necessary VCAA notice.  Concerning this, the United 
States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield 
IV). As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Pursuant to the Board's July 2004 remand, the 
RO/AMC obtained all relevant medical records identified by 
the veteran and his representative.  The Board also finds 
that a VA examination is not necessary to determine whether 
the veteran's prostate disorder is related to his military 
service, as the standards of the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



In this case, none of the veteran's service medical records 
makes any reference to genitourinary or prostate problems.  
Also significant is the fact that his prostate problems were 
first diagnosed over 30 years after his separation from the 
military, with no suggestion that these problems may be 
related to his military service, including to Agent Orange 
exposure.  There is only his unsubstantiated lay allegation 
of this correlation, which is insufficient evidence to 
require VA to schedule an examination for a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Simply put, the second and third prongs of the 
McLendon test have not been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran claims that he developed a prostate disorder as a 
result of exposure to herbicides (in particular, the dioxin 
in Agent Orange) while stationed in Vietnam.  Under VA 
regulation, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  



If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease 
during service.  See 38 C.F.R. § 3.309(e).  Prostate cancer 
is the only disorder pertaining to the prostate which is 
included in the list of presumptive diseases under 38 C.F.R. 
§ 3.309(e).  

Since, however, no medical evidence shows the veteran has 
prostate cancer, service connection on a presumptive basis 
due to Agent Orange exposure is not warranted.  In this 
regard, his VA outpatient records show he was first treated 
for an enlarged prostate in September 2001.  This condition 
was eventually diagnosed as benign prostatic hypertrophy 
(BPH) without obstruction.  But none of these records, 
including VA outpatient records dated from 2001 to 2006, 
makes any reference to prostate cancer.

Thus, since the veteran's prostate disorder is due to benign 
prostatic hypertrophy, which is not included in the list of 
presumptive diseases under C.F.R. § 3.309(e), service 
connection can only be established on a direct incurrence 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) 
(holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation).

The Board, however, finds that service connection also is not 
warranted on this alternative direct incurrence basis.  The 
veteran's service medical records make no reference to 
prostate problems.  Of particular relevance, his separation 
examination report dated in November 1970 notes that his 
genitourinary system was normal on clinical evaluation.  In 
short, his service medical records provide highly probative 
evidence against his claim.  Struck v. Brown, 9 Vet. App. 145 
(1996).



During an Agent Orange protocol examination performed by VA 
in February 1984, so over 13 years after his military service 
had ended - the veteran reported a history of prostate 
trouble in 1970 involving urethral discharge and burning.  
But a physical examination revealed that his genitourinary 
system, including his prostate, was normal.  The diagnostic 
impression was history of prostatitis.  It thus appears from 
this report that the examiner merely recorded the veteran's 
history without offering an independent medical opinion as to 
whether the veteran actually had prostatitis in service.  
This is apparent from the fact that prostatitis is not 
mentioned in any of the service medical records.  As such, 
the Board is not required to accept this medical history as 
reported by the veteran.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (holding that the Board is not required to 
accept a medical opinion that is based on a reported history 
and unsupported by clinical findings; Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
is entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to 
other items of evidence.)  Simply stated, this recorded 
history of prostatitis dating back to service does not 
constitute a medical nexus opinion, which is required to 
grant the claim on a direct basis.

Indeed, the record shows that prostate problems were first 
identified in 2001, approximately 31 years after the 
veteran's separation from active duty.  
This 31-year lapse between service and the onset of symptoms 
provides compelling evidence against his claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  The Board also emphasizes 
that none of the post-service medical records contains a 
medical opinion relating the veteran's prostate disorder to 
service, and to Agent Orange exposure in particular.  Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In sum, these 
post-service medical records provide highly probative 
evidence against the claim. 

Overall, there is simply no medical evidence of a nexus or 
relationship between the veteran's prostate disorder and 
military service, to include exposure to Agent Orange 
therein.  In fact, the only evidence of such a relationship 
consists of the veteran's own unsubstantiated lay statements, 
including his testimony during his July 2004 hearing.  But he 
is not competent - i.e. medically qualified - to attribute 
his prostate disorder to Agent Orange exposure in service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Even if the Board 
was to assume purely for the sake of argument that he is 
competent in this regard, his contentions are still 
outweighed by the medical records, none of which includes a 
medical opinion relating his prostate disorder to service.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a prostate disorder.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.


ORDER

Service connection for a prostate disorder is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


